Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


  DAVID ADAMS, MICHAEL SHAW,
  and GERALD KASMERE, on behalf of
  themselves and others similarly
  situated,

         Plaintiffs,

  vs.                                               COLLECTIVE/CLASS ACTION

  PALM BEACH COUNTY,

         Defendant.
                                             /

                                         COMPLAINT

                                      INTRODUCTION

        1.       This action is brought under the Fair Labor Standards Act of 1938, 29 U.S.C.

  § 201, et seq. (hereinafter “FLSA”), and the Florida Minimum Wage Act, Florida Statutes

  §448.110, and Fla. Const. Art. X §24 (hereinafter, “FMWA”), to recover unpaid minimum

  wages owed to Plaintiffs DAVID ADAMS, MICHAEL SHAW, GERALD KASMERE, and

  all others similarly situated to them who were formerly or are currently employed by

  Defendant, PALM BEACH COUNTY (hereinafter, “PBC”), as unpaid “volunteers” for

  three (3) county-owned and operated golf courses within Palm Beach County, Florida.

  Plaintiff KASMERE brings a separate count for retaliation pursuant to 29 U.S.C. § 215(a)(3).

        2.       The acts complained of herein were committed in Palm Beach County, Florida.

        3.       Defendant PBC is a municipality of the State of Florida, which operates three

  (3) golf courses located in Palm Beach County, Florida.

        4.       Defendant PBC is an enterprise engaged in an industry affecting interstate


                                                   1
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 2 of 15




  commerce, and is an employer within the meaning of the FLSA, 29 U.S.C. §203(d) and (s)(1),

  and the FMWA, Florida Statutes § 448.110, and the Florida Constitution Art. X § 24 1, in that

  it has employees engaged in interstate commerce or in the production of goods for commerce,

  or has employees handling, selling, or otherwise working on goods or materials that have

  been moved in or produced for interstate commerce by any person; and it is an enterprise

  whose annual gross volume of sales made or business done is not less than $500,000 (exclusive

  of excise taxes at the retail level that are separately stated) which has employees subject to the

  provisions of the FLSA and FMWA.

        5.       The Named Plaintiffs and similarly situated individuals were, at all times

  relevant to this Complaint, suffered or permitted to work for PBC, a political subdivision of

  the state of Florida, and were therefore employees of PBC within the meaning of the FLSA,

  29 U.S.C. § 203(e)(2)(C).

        6.       Pursuant to the Florida Minimum Wage Act, Florida Statutes §448.110, Fla.

  Const. Art. X § 24, and the FLSA, the Named Plaintiffs, on behalf of themselves and all others

  similarly situated to them, seek the recovery of unpaid minimum wages, liquidated damages,

  and attorneys’ fees and costs from Defendant.

        7.       The Named Plaintiffs seek class certification to bring a collective action under

  the FLSA under 29 U.S.C. §216(b). The FLSA class is defined as: “All current and former

  workers who were classified as volunteers by Defendant and who worked for any of the four



  1
   Fla. Const. Art. X §24(f) declares an "inten[tion] that case law, administrative interpretations, and
  other guiding standards developed under the federal FLSA shall guide the construction of this
  amendment and any implementing statutes or regulations." Id. § 24(f). That subsection reflects that
  the Wage Amendment should operate like the federal minimum wage law. Id. § 24(f); see Minimum
  Wage, 880 So. 2d at 641 ("point[ing] out that the . . . amendment . . . incorporates a reference to the
  entire body of law under the FLSA"). Accordingly, the body of law that encompasses the FLSA is
  likewise applicable to the FMWA.
                                                        2
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 3 of 15




  (4) golf facilities it owned and operated between January 2018 to the present.”

        8.       The Named Plaintiffs and the proposed FLSA class members were subjected

  to the same failure to be paid minimum wage in violation of the FLSA, 29 U.S.C. §206,

  because Defendant hired volunteers to perform work in exchange for free and/or discounted

  golf privileges. Discounted golf privileges were the only form of compensation that Defendant

  bestowed upon these “volunteers.” Accordingly, all similarly situated volunteers are actually

  employees who are entitled to an award of minimum wages and liquidated damages.

        9.       The Named Plaintiffs also seek class certification under Rule 23 of the Federal

  Rules of Civil Procedure of the following class under the FMWA: “All current and former

  volunteers of Defendant who worked for any of the four (4) golf facilities it owned and

  operated between January 2016 and the present.” The size of the Rule 23 class is

  approximately 600 people or more.

       10.       The Named Plaintiffs and the proposed Rule 23 class members were subjected

  to the same minimum wage violations of Fla. Sta. §448.10 and Fla. Const. Art. X §24(c).

  More specifically, during all workweeks over the past five (5) years, Defendant hired

  volunteers to perform work in exchange for free and/or discounted golf privileges.

  Discounted golf privileges were the only form of compensation that Defendant bestowed

  upon these “volunteers.”       Accordingly, all similarly situated volunteers are actually

  employees who are entitled to an award of minimum wages and liquidated damages.

       11.       Each of Defendant’s golf facilities where the issues which are the subject matter

  of this Complaint took place are located in Palm Beach County, Florida, within the

  jurisdiction of this Court.

       12.       Each PBC golf facility is owned and operated by Defendant as a commercial


                                                     3
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 4 of 15




  enterprise, hired volunteers in exactly the same fashion, required volunteers to work at least

  28 hours per month, compensated all golf facility volunteers with discounted golf privileges,

  and did not pay the volunteers any wages.

                                        JURISDICTION

       13.       This Court has jurisdiction over this action pursuant to the FLSA, 29 U.S.C.

  §216(b), and 28 U.S.C. §§ 1331 and 1337. This court has supplemental jurisdiction over the

  claims arising under the Florida Minimum Wage Act, Florida Statutes §448.110 and Fla.

  Const. Art. X §24, by virtue of 28 U.S.C. § 1367(a) because the state claim is so related to the

  federal claim that they form part of the same case or controversy. Plaintiffs’ state law claim

  shares nearly all operative facts with his federal law claim and the parties are identical.

  Resolving both state and federal claims in a single action serves the interests of judicial

  economy, convenience, and fairness to the parties.

                                             VENUE

       14.       Venue is proper in this Court because a substantial part of the events or

  omissions giving rise to the claims occurred in Palm Beach County, Florida.

                           GENERAL FACTUAL ALLEGATIONS

       15.       The allegations in Paragraphs 1 through 14 are incorporated as if fully stated

  herein.

       16.       Plaintiff, DAVID ADAMS, was a former volunteer of Defendant where, from

  on or about January 2016 until April 2019, Plaintiff ADAMS worked for the Osprey Point

  Golf Club. Plaintiff ADAMS received no wages from Defendant during his time serving as a

  “volunteer.”

       17.       Plaintiff, MICHAEL SHAW, was a former volunteer of Defendant where,


                                                     4
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 5 of 15




  from on or about January 2016 until August 2019, Plaintiff SHAW worked for the Osprey

  Point Golf Club. Plaintiff SHAW received no wages from Defendant during his time serving

  as a “volunteer.”

       18.       Plaintiff, GERALD KASMERE, was a former volunteer of Defendant where,

  from on or about January 2016 until mid-March 2020, Plaintiff KASMERE worked for the

  Osprey Point Golf Club. Plaintiff KASMERE received no wages from Defendant during his

  time serving as a “volunteer.”

       19.       During numerous workweeks since January 2016, Defendant failed to pay

  wages to Plaintiffs and those similarly situated. Instead of paying Plaintiffs proper wages,

  Defendant compensated Plaintiffs with discounted and free golf privileges.

       20.       Plaintiffs worked as bag drop attendants, rangers, driving range attendants, and

  starter’s assistants (hereinafter “golf volunteers”) for PBC’s Osprey Point Golf Course. The

  job duties of golf facility volunteers are to greet customers, unload and load golf bags from

  arriving and departing cars, wiping down customer’s golf clubs at the conclusion of a

  customer’s round of golf, assisting the starter, driving equipment to retrieve and wash golf

  golf balls from the driving range, patrolling the golf course, policing pace of play, assisting the

  starter, filling divots with sand, picking up and disposing of trash, raking the sand traps,

  cleaning (sanitizing) and charging the golf carts, replenishing sand to fill divots, ensuring that

  all golf carts have scorecards and pencils, and driving the carts to and from the cart barn as

  needed.

       21.       Defendant hires golf “volunteers” for three of its four golf courses: Osprey Point

  Golf Course, Okeeheelee Golf Course, and Park Ridge Golf Course. Defendant also hires

  golf volunteers for its teaching facility, the John Prince Golf Learning Center.


                                                      5
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 6 of 15




       22.      Defendant posts advertisements on its websites soliciting individuals for the

  positions of bag drop attendants, course rangers, driving range attendants, starters assistants,

  tee times administrators, office assistants, maintenance assistants, and junior program

  assistants. Those advertisements are attached as Composite Exhibit 1.

       23.      The golf volunteer positions referenced in the preceding paragraph are vital and

  necessary to the operation of Defendant’s golf facilities.

       24.      Defendant’s golf facilities are commercial enterprises that compete with many

  non-publicly owned golf facilities in Palm Beach County.

       25.      Defendant’s golf facilities are operated as for-profit entities.

       26.      As a result of this “volunteer program,” Defendant’s golf facilities obtain free

  labor as Defendant hires volunteers to perform the same labor for which private golf facilities

  must pay employees proper wages. If not for the Defendant’s “volunteer program,” all of its

  golf facilities would have to hire employees to perform the job duties of the volunteers.

       27.      Defendant’s volunteer program, as described above, demonstrates a

  widespread pattern and practice of avoiding its obligation to pay employees as required by

  the FLSA and FMWA, thus creating a minimum wage violation for each hour that each golf

  volunteer worked.

       28.      Upon information and belief, Defendant’s volunteer program affected

  approximately 600 golf volunteers over the past several years.

       29.      The additional persons who may become plaintiffs in this case are golf

  volunteers of Defendant who are similarly situated to the Named Plaintiffs in that they

  performed work for the benefit of the Defendant without receiving proper wages, as required

  by law.


                                                     6
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 7 of 15




       30.      The identities of the class members, as well as the actual days and hours worked

  by each golf volunteer is known to the Defendant as it requires all golf volunteers to either

  punch a time clock or sign an attendance sheet, which records are maintained by and in the

  possession, custody and control of Defendant.

                    CLASS & COLLECTIVE ACTION ALLEGATIONS

       31.      Since January 2016, Defendant subjected all golf volunteers at its golf facilities

  to the same illegal practice of failing to provide pay wages for work performed, as required by

  the FLSA and FMWA.

       32.      Based upon information and belief, there are approximately 600 individuals

  who have performed work at Defendant’s golf facilities since January 2016 without receiving

  any wages.

       33.      The members of the FLSA collective were all subjected to a common policy

  and practice in violation of the FLSA, 29 U.S.C. § 206, because all golf volunteers were

  subjected to an identical compensation scheme that required them to work in exchange for

  free or discounted rounds of golf rather than wages. All members of the FLSA collective are

  also entitled to the same remedy in the form of back pay of minimum wage for each hour they

  worked and an award of liquidated damages.

       34.      The claims under the FLSA may be pursued by similarly situated persons who

  opt-in to this case pursuant to 29 U.S.C. § 216(b).

       35.      The Named Plaintiffs and all members of the FLSA collective performed work

  for Defendant after being classified as volunteers and were not paid at least the full minimum

  wage for all hours worked as required by the FLSA.

       36.      The Named Plaintiffs and all FLSA class members worked for Defendant


                                                    7
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 8 of 15




  during or after January 2018.

       37.      The members of the FMWA class were all subjected to a common policy and

  practice in violation of the FMWA, Fla. Stats. § 448.110 and Fla. Const. Art. X § 24, because

  all golf volunteers were subjected to an identical compensation scheme that required

  volunteers to work in exchange for free or discounted rounds of golf rather than wages. All

  members of the FMWA class are also entitled to the same remedy in the form of back pay of

  minimum wage for each hour they worked and an award of liquidated damages.

       38.      The claims under the Florida Minimum Wage Act and the Florida Constitution

  may be pursued by all similarly situated persons who choose not to opt-out of the class

  pursuant to Fed. R. Civ. P. 23.

       39.      The Named Plaintiffs and all FMWA class members worked for Defendant

  during or after January 2016.

       40.      The Named Plaintiffs and all class members in the Rule 23 class performed

  work for Defendant after being classified as volunteers and were not paid at least the full

  minimum wage for all hours worked as required by Florida law.

       41.      The number of individuals in the Rule 23 class is so numerous that joinder of

  all members is impracticable. The exact number of members of the class can be determined

  by reviewing Defendant’s records. However, the Named Plaintiffs reasonably believe that

  there are over six hundred (600) eligible individuals in the Rule 23 class.

       42.      The Named Plaintiffs will fairly and adequately protect the interests of the class

  and have retained counsel who are experienced and competent in class action and

  employment litigation.

       43.      The Named Plaintiffs have no interests that are contrary to, or in conflict with,


                                                     8
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 9 of 15




  the members of the class.

       44.      A class/collective action suit is superior to other available means for fair and

  efficient adjudication of this lawsuit. The damages suffered by individual members of the class

  may be relatively small when compared to the expense and burden of litigation, making it

  virtually impossible for members of the class to individually seek redress for the wrongs done

  to them. Absent these actions, many members of the class likely will not obtain redress of

  their injuries and Defendant will retain the proceeds of their violations of FLSA and FMWA.

       45.      Furthermore, even if every member of the class could afford individual

  litigation against Defendant, multiple lawsuits would be unduly burdensome to the judicial

  system. Concentrating the litigation in one forum will promote judicial economy and parity

  among the claims of individual members of the class and provide for judicial consistency.

       46.      There is a well-defined community of interest in the questions of law and fact

  affecting the class as a whole. The questions of law and fact common to the class predominate

  over any questions affecting solely the individual members. Among the common questions of

  law and fact are:

                a.     Whether Defendant employed collective and class members within the

         meaning of the applicable statutes, including the FLSA and FMWA;

                b.     Whether Defendant failed to pay the Named Plaintiffs and members of

         the collective and class all minimum wages owed to them;

                c.     What remedies are appropriate compensation for the damages caused

         to the Named Plaintiffs and each member of the collective and class;

                d.     Whether Defendant’s failure to compensate the Named Plaintiffs and

         the class members at the applicable minimum wage rates was willful, intentional or


                                                    9
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 10 of 15




          done with reckless disregard of the rights of collective and class members.

        47.      The relief sought is common to the entire class including, inter alia:

                 a.       payment by the Defendant of actual damages caused by their failure to

          pay minimum wages pursuant to FLSA and the FMWA;

                 b.       payment by the Defendant of liquidated damages caused by their failure

          to pay minimum wages pursuant to FLSA and the FMWA;

                 c.       payment by the Defendant of the costs and expenses of this action,

          including attorneys’ fees for Plaintiffs’ Counsel; and

                 d.       equitable relief ordering Defendant to cease and desist from its illegal

          practice of failing to pay all minimum wages required by law.

        48.      The Named Plaintiffs’ claims are typical of the claims of members of the class.

   The Named Plaintiffs and members of the class have sustained damages arising o ut of the

   same wrongful and uniform employment policy of Defendants by failing to pay, in full, the

   minimum wages required by law, in violation of the FLSA and FMWA.

        49.      The Named Plaintiffs know of no difficulty that will be encountered in the

   management of this litigation that would preclude its continued maintenance.

      COUNT I VIOLATION OF FAIR LABOR STANDARDS ACT, 29 U.S.C. § 206

        50.      The allegations in Paragraphs 1 through 49 are realleged and fully incorporated

   by reference herein.

        51.      By their actions alleged above, Defendant willfully, knowingly and/or

   recklessly violated the provisions of FLSA, which requires minimum wages to be paid to their

   employees, including those set forth in the provisions of 29 U.S.C. §§ 206 and 18(a).

        52.       At all relevant times, Defendant has been, and continues to be, an employer


                                                     10
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 11 of 15




   and an enterprise engaged in interstate commerce and/or the production of goods for

   commerce, under the FLSA.

        53.      At all relevant times, Defendant employed, and/or continues to employ the

   Named Plaintiffs and other similarly situated employees.

        54.      As stated above, Defendant has, and throughout the applicable limitations

   period has had, a policy and practice of failing to pay the minimum wages required by the

   FLSA.

        55.      Defendant’s failure to pay the Named Plaintiffs and other similarly situated

   employees the full minimum wage, is in violation of 29 U.S.C. § 206.

        56.      The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

   within the meaning of 29 U.S.C. § 255(a).

        57.      The Named Plaintiffs demand a trial by jury.

           WHEREFORE, Plaintiffs, DAVID ADAMS, MICHAEL SHAW, and GERALD

   KASMERE, on behalf of themselves and those similarly situated, demand judgment against

   Defendant for unpaid minimum wages, an additional and equal amount of liquidated

   damages, reasonable attorneys’ fees and costs incurred in this action, and any and all further

   relief that this Court determines to be just and appropriate.

   COUNT II VIOLATION OF THE FLORIDA MINIMUM WAGE ACT, F.S. §448.110
                & THE FLORIDA CONSTITUTION, ART. X, § 24

        58.      The Named Plaintiffs reallege and reincorporate all allegations contained in

   Paragraphs 1 through 49 as though fully stated herein.

        59.      At all relevant times, Defendant has been, and continues to be, an employer

   engaged in interstate commerce and/or the production of goods for commerce, under the

   Florida Minimum Wage Act and Florida Constitution.

                                                     11
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 12 of 15




        60.       At all relevant times to this Complaint, Defendant employed, and/or continues

   to employ the Named Plaintiffs and similarly situated potential class members.

        61.       As set forth above, Defendant has throughout the applicable limitations period

   since January 2016, had a policy and practice of failing to pay wages to all of their golf facility

   volunteers, including the Named Plaintiffs. Accordingly, each workweek that Defendant

   failed to pay wages to the Named Plaintiffs and those similarly situated to them, a minimum

   wage violation occurred whereby the employees became entitled to an award of minimum

   wages and liquidated damages.

        62.       As a direct and proximate result of Defendant’s deliberate non-payment of the

   minimum wages which the Named Plaintiffs and other similarly situated employees were

   entitled to, the Named Plaintiffs and those similarly situated employees have suffered

   damages.

        63.       Defendant’s policy and practice violates the Florida Minimum Wage Act’s and

   Florida Constitution’s minimum wage payment requirements.

        64.       Defendant’s failure to pay the Named Plaintiffs and other similarly situated

   class members the full minimum wage is a violation of the Florida Minimum Wage Act, F.S.

   §448.110, and Article X, Section 24 of the Florida Constitution.

        65.       The foregoing conduct of Defendants, as alleged, constitutes a willful violation

   of the Florida Minimum Wage Act and Florida Constitution.

        66.       The Named Plaintiffs demand a trial by jury.

        67.       WHEREFORE, Plaintiffs, DAVID ADAMS, MICHAEL SHAW, and

   GERALD KASMERE, on behalf of themselves and those similarly situated, demand

   judgment against Defendant for unpaid minimum wages, an additional and equal amount of


                                                       12
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 13 of 15




   liquidated damages, reasonable attorneys’ fees and costs incurred in this action, and any and

   all further relief that this Court determines to be just and appropriate.

            COUNT III – RETALIATION UNDER THE FLSA, 29 U.S.C. §215(a)(3)
                               (as to KASMERE only)

        68.       Plaintiff GERALD KASMERE (hereinafter KASMERE), realleges, as if fully

   set forth in Count III, the allegations of Paragraphs 1 through 5 and 11, 12, 13, 14, 18 and 19

   above.

        69.       KASMERE, on several occasions, advised Defendant about its volunteer

   program violating state and federal wage laws.

        70.       KASMERE’s opposition and opinions about the legality of Defendant’s

   volunteer program were well-known by his supervisors.

        71.       On or about October 2020, KASMERE was ready to return from a Covid-

   related county-wide furlough and requested to be placed on the volunteer active schedule.

        72.       As a result of KASMERE’s opposition, the Defendant without any legal

   justification, advised KASMERE that his services were no longer needed and that he was

   terminated.

        73.       Defendant’s decision to terminate KASMERE was in direct response to his

   many complaints about the legality of Defendant’s volunteer program.

        74.       Defendant’s actions as more particularly described above were directly related

   to and in response to KASMERE’s opposition about Defendant’s volunteer program, since

   there are no other justifiable reasons for Defendant’s adverse action.

        75.       KASMERE’s opposition and concern that he communicated to Defendant

   constitutes statutorily protected conduct under Section 15(a)(3) of the FLSA.

        76.       Defendant’s adverse treatment of KASMERE was a direct result of Plaintiff’s

                                                      13
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 14 of 15




   public opposition and questioning of Defendant’s volunteer program.

        77.       The conduct more specifically alleged above violated KASMERE’s rights

   against retaliation for opposing unlawful employment actions, which retaliation is proscribed

   by the FLSA.

        78.       KASMERE requests trial by jury.

        79.       KASMERE is entitled pursuant to 29 U.S.C. § 216(b), to recover

   from Defendant:

                  a.    All lost wages that are due, including pre-judgment interest;

                  b.    As liquidated damages, an amount equal to lost wages;

                  c.    Reinstatement to his position;

                  d.    Compensatory damages for emotional pain and suffering;

                  e.    The costs of this action; and,

                  f.    A reasonable attorney’s fee.


          WHEREFORE,         KASMERE        prays   that   this   court   will   grant   judgment

   against Defendant:

                  a.    awarding all lost wages found by the court to be due to him, including

   pre-judgment interest;

                  b.    awarding payment of liquidated damages in an amount equal to the lost

   wages due to him;

                  c.    reinstatement to his position last held before termination;

                  d.    money damages to compensate KASMERE for emotional pain and

   suffering endured;




                                                    14
Case 9:21-cv-80127-DMM Document 1 Entered on FLSD Docket 01/22/2021 Page 15 of 15




                 e.      awarding KASMERE his costs, including a reasonable attorney’s fee;

   and

                 f.      granting such other and further relief as is just.


                                   CONSENT TO JOIN
                               PURSUANT TO 29 U.S.C. §216(b)

          We, DAVID ADAMS, MICHAEL SHAW and GERALD KASMERE, hereby consent
   and agree and opt-in to become Plaintiffs in this lawsuit brought under the Fair Labor Standards
   Act of 1938, as amended, 29 U.S.C. § 201, et seq.

   /s/David Adams
   David Adams

   /s/Michael Shaw
   Michael Shaw

   /s/Gerald Kasmere
   Gerald Kasmere


   Dated: January 22, 2021
   Plantation, Florida
                                                Respectfully submitted,



                                                /s/Robert S. Norell
                                                Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                                E-Mail: rob@floridawagelaw.com
                                                ROBERT S. NORELL, P.A.
                                                300 N.W 70th Avenue
                                                Suite 305
                                                Plantation, Florida 33317
                                                Telephone: (954) 617-6017
                                                Facsimile: (954) 617-6018
                                                Counsel for Plaintiffs




                                                       15
